            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 1 of 10



 1
                                                           THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10   ANTHONY BEMELMAN,                                    Case No. 2:20-cv-00880-TSZ

11                         Plaintiff,                     STIPULATED PROTECTIVE ORDER

12   v.

13   DEERE & COMPANY,

14                         Defendant.

15
     1.       PURPOSES AND LIMITATIONS
16
              Discovery in this action is likely to involve production of confidential, proprietary, or
17
     private information for which special protection may be warranted. Accordingly, the parties
18
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order.
19
     The parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer
20
     blanket protection on all disclosures or responses to discovery, the protection it affords from
21
     public disclosure and use extends only to the limited information or items that are entitled to
22
     confidential treatment under the applicable legal principles, and it does not presumptively
23
     entitle parties to file confidential information under seal.
24
     //
25

26    STIPULATED PROTECTIVE ORDER - 1                                        SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                       Attorneys at Law
                                                                                 1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 2 of 10



 1
     2.       “CONFIDENTIAL” MATERIAL
 2
     “Confidential” material shall include the following documents and tangible things produced
 3
     or otherwise exchanged:
 4
              •     Product Incident Report, Report ID: 20200009, dated November 11, 2019 [2 pages,
 5
                    DEERE_001000–DEERE_001001]
 6
              •     “Machine Details” – Selling Dealer Pape Machinery, Inc. to Diamond Rentals, Inc.
 7
                    [2 pages, DEERE_001002–DEERE_001003]
 8
              •     Customer Purchase Order for John Deere Construction and Forestry Products –
 9
                    USA [2 pages, DEERE_001004–DEERE_001005
10
              •     Compact Excavator Setup Process, set up date July 2, 2012 [6 pages,
11
                    DEERE_001446–DEERE_001451]
12
     3.       SCOPE
13
              The protections conferred by this agreement cover not only confidential material (as
14
     defined above), but also (1) any information copied or extracted from confidential material;
15
     (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
16
     testimony, conversations, or presentations by parties or their counsel that might reveal
17
     confidential material.
18
              However, the protections conferred by this agreement do not cover information that is
19
     in the public domain or becomes part of the public domain through trial or otherwise.
20
     4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
21
              4.1      Basic Principles. A receiving party may use confidential material that is
22
     disclosed or produced by another party or by a non-party in connection with this case only for
23
     prosecuting, defending, or attempting to settle this litigation. Confidential material may be
24
     disclosed only to the categories of persons and under the conditions described in this
25

26    STIPULATED PROTECTIVE ORDER - 2                                      SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                     Attorneys at Law
                                                                               1211 SW 5th Ave., Suite 1900
                                                                                   Portland, OR 97204
                                                                                 Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 3 of 10



 1
     agreement. Confidential material must be stored and maintained by a receiving party at a
 2
     location and in a secure manner that ensures that access is limited to the persons authorized
 3
     under this agreement.
 4
              4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5
     ordered by the court or permitted in writing by the designating party, a receiving party may
 6
     disclose any confidential material only to:
 7
                       (a)     the receiving party’s counsel of record in this action, as well as
 8
              employees of counsel to whom it is reasonably necessary to disclose the information
 9
              for this litigation;
10
                       (b)     the officers, directors, and employees (including in house counsel) of
11
              the receiving party to whom disclosure is reasonably necessary for this litigation, unless
12
              the parties agree that a particular document or material produced is for Attorney’s Eyes
13
              Only and is so designated;
14
                       (c)     experts and consultants to whom disclosure is reasonably necessary for
15
              this litigation and who have signed the “Acknowledgment and Agreement to Be
16
              Bound” (Exhibit A);
17
                       (d)     the court, court personnel, and court reporters and their staff;
18
                       (e)     copy or imaging services retained by counsel to assist in the duplication
19
              of confidential material, provided that counsel for the party retaining the copy or
20
              imaging service instructs the service not to disclose any confidential material to third
21
              parties and to immediately return all originals and copies of any confidential material;
22
                       (f)     during their depositions, witnesses in the action to whom disclosure is
23
              reasonably necessary and who have signed the “Acknowledgment and Agreement to
24
              Be Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by
25
              the court. Pages of transcribed deposition testimony or exhibits to depositions that
26    STIPULATED PROTECTIVE ORDER - 3                                          SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                         Attorneys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 4 of 10



 1
              reveal confidential material must be separately bound by the court reporter and may
 2
              not be disclosed to anyone except as permitted under this agreement;
 3
                       (g)    the author or recipient of a document containing the information or a
 4
              custodian or other person who otherwise possessed or knew the information.
 5
              4.3      Filing Confidential Material. Before filing confidential material or discussing
 6
     or referencing such material in court filings, the filing party shall confer with the designating
 7
     party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
 8
     party will remove the confidential designation, whether the document can be redacted, or
 9
     whether a motion to seal or stipulation and proposed order is warranted. During the meet and
10
     confer process, the designating party must identify the basis for sealing the specific
11
     confidential information at issue, and the filing party shall include this basis in its motion to
12
     seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets
13
     forth the procedures that must be followed and the standards that will be applied when a party
14
     seeks permission from the court to file material under seal. A party who seeks to maintain the
15
     confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),
16
     even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result
17
     in the motion to seal being denied, in accordance with the strong presumption of public access
18
     to the Court’s files.
19
     5.       DESIGNATING PROTECTED MATERIAL
20
              5.1      Exercise of Restraint and Care in Designating Material for Protection. Each
21
     party or non-party that designates information or items for protection under this agreement
22
     must take care to limit any such designation to specific material that qualifies under the
23
     appropriate standards. The designating party must designate for protection only those parts of
24
     material, documents, items, or oral or written communications that qualify, so that other
25
     portions of the material, documents, items, or communications for which protection is not
26    STIPULATED PROTECTIVE ORDER - 4                                           SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                          Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 5 of 10



 1
     warranted are not swept unjustifiably within the ambit of this agreement.
 2
              Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 3
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 4
     unnecessarily encumber or delay the case development process or to impose unnecessary
 5
     expenses and burdens on other parties) expose the designating party to sanctions.
 6
              If it comes to a designating party’s attention that information or items that it designated
 7
     for protection do not qualify for protection, the designating party must promptly notify all other
 8
     parties that it is withdrawing the mistaken designation.
 9
              5.2      Manner and Timing of Designations. Except as otherwise provided in this
10
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
11
     ordered, disclosure or discovery material that qualifies for protection under this agreement
12
     must be clearly so designated before or when the material is disclosed or produced.
13
                       (a)    Information in documentary form: (e.g., paper or electronic documents
14
              and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
15
              proceedings), the designating party must affix the word “CONFIDENTIAL” to each
16
              page that contains confidential material. If only a portion or portions of the material on
17
              a page qualifies for protection, the producing party also must clearly identify the
18
              protected portion(s) (e.g., by making appropriate markings in the margins).
19
                       (b)    Testimony given in deposition or in other pretrial proceedings: the
20
              parties and any participating non-parties must identify on the record, during the
21
              deposition or other pretrial proceeding, all protected testimony, without prejudice to
22
              their right to so designate other testimony after reviewing the transcript. Any party or
23
              non-party may, within fifteen days after receiving the transcript of the deposition or
24
              other pretrial proceeding, designate portions of the transcript, or exhibits thereto, as
25
              confidential. If a party or non-party desires to protect confidential information at trial,
26    STIPULATED PROTECTIVE ORDER - 5                                          SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                         Attorneys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 6 of 10



 1
              the issue should be addressed during the pre-trial conference.
 2
                       (c) Other tangible items: the producing party must affix in a prominent place
 3
              on the exterior of the container or containers in which the information or item is stored
 4
              the word “CONFIDENTIAL.” If only a portion or portions of the information or item
 5
              warrant protection, the producing party, to the extent practicable, shall identify the
 6
              protected portion(s).
 7
              5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 8
     designate qualified information or items does not, standing alone, waive the designating
 9
     party’s right to secure protection under this agreement for such material. Upon timely
10
     correction of a designation, the receiving party must make reasonable efforts to ensure that the
11
     material is treated in accordance with the provisions of this agreement.
12
     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
13
              6.1      Timing of Challenges. Any party or non-party may challenge a designation of
14
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
15
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
16
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
17
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
18
     original designation is disclosed.
19
              6.2      Meet and Confer. The parties must make every attempt to resolve any dispute
20
     regarding confidential designations without court involvement. Any motion regarding
21
     confidential designations or for a protective order must include a certification, in the motion
22
     or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
23
     conference with other affected parties in an effort to resolve the dispute without court action.
24
     The certification must list the date, manner, and participants to the conference. A good faith
25
     effort to confer requires a face-to-face meeting or a telephone conference.
26    STIPULATED PROTECTIVE ORDER - 6                                          SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                         Attorneys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 7 of 10



 1
              6.3      Judicial Intervention. If the parties cannot resolve a challenge without court
 2
     intervention, the designating party may file and serve a motion to retain confidentiality under
 3
     Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden
 4
     of persuasion in any such motion shall be on the designating party. Frivolous challenges, and
 5
     those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
 6
     burdens on other parties) may expose the challenging party to sanctions. All parties shall
 7
     continue to maintain the material in question as confidential until the court rules on the
 8
     challenge.
 9
     7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10
     OTHER LITIGATION
11
              If a party is served with a subpoena or a court order issued in other litigation that
12
     compels disclosure of any information or items designated in this action as
13
     “CONFIDENTIAL,” that party must:
14
                       (a)    promptly notify the designating party in writing and include a copy of
15
              the subpoena or court order;
16
                       (b)    promptly notify in writing the party who caused the subpoena or order
17
              to issue in the other litigation that some or all of the material covered by the subpoena
18
              or order is subject to this agreement. Such notification shall include a copy of this
19
              agreement; and
20
                       (c)    cooperate with respect to all reasonable procedures sought to be pursued
21
              by the designating party whose confidential material may be affected.
22
     8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23
              If a receiving party learns that, by inadvertence or otherwise, it has disclosed
24
     confidential material to any person or in any circumstance not authorized under this agreement,
25
     the receiving party must immediately (a) notify in writing the designating party of the
26    STIPULATED PROTECTIVE ORDER - 7                                        SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                       Attorneys at Law
                                                                                 1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 8 of 10



 1
     unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 2
     protected material, (c) inform the person or persons to whom unauthorized disclosures were
 3
     made of all the terms of this agreement, and (d) request that such person or persons execute
 4
     the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 5
     9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6
     PROTECTED MATERIAL
 7
              When a producing party gives notice to receiving parties that certain inadvertently
 8
     produced material is subject to a claim of privilege or other protection, the obligations of the
 9
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
10
     provision is not intended to modify whatever procedure may be established in an e-discovery
11
     order or agreement that provides for production without prior privilege review. The parties
12
     agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
13
     10.      NON TERMINATION AND RETURN OF DOCUMENTS
14
              Within 60 days after the termination of this action, including all appeals, each receiving
15
     party must return all confidential material to the producing party, including all copies, extracts
16
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
17
     destruction.
18
              Notwithstanding this provision, counsel are entitled to retain one archival copy of all
19
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
20
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
21
     work product, even if such materials contain confidential material.
22
              The confidentiality obligations imposed by this agreement shall remain in effect until
23
     a designating party agrees otherwise in writing or a court orders otherwise.
24

25

26    STIPULATED PROTECTIVE ORDER - 8                                         SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                        Attorneys at Law
                                                                                  1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-222-9981

     PDX\28624998.3.docx
            Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 9 of 10



 1
                      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     Dated: August 17, 2020                s/ Ronald Unger
 3                                         Ronald Unger, WSBA #16875
                                           runger@buckleylaw.net
 4                                         BUCKLEY & ASSOCIATES, PS. INC.
 5                                         675 S. Lane Street, Suite 300
                                           Seattle, WA 98104
 6                                         206-622-1100
                                           Attorneys for Plaintiff, Anthony Bemelman
 7

 8   Dated: August 17, 2020                s/ Jeffrey S. Eden
 9                                         Jeffrey S. Eden, WSBA #19603
                                           jeden@schwabe.com
10                                         Jayme N. Mori, WSBA # 50578
                                           jmori@schwabe.com
11                                         SCHWABE, WILLIAMSON & WYATT, P.C.
                                           1211 SW 5th Avenue, Suite 1900
12
                                           Portland, OR 97204
13                                         503-222-9981
                                           Attorneys for Defendant, Deere & Company
14

15            PURSUANT TO STIPULATION, IT IS SO ORDERED,
16
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
17
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
18
     federal or state proceeding, constitute a waiver by the producing party of any privilege
19
     applicable to those documents, including the attorney-client privilege, attorney work-product
20

21   protection, or any other privilege or protection recognized by law.

22            DATED this 19th day of August, 2020.
23

24
                                                          A
                                                          Thomas S. Zilly
25                                                        United States District Judge
26    STIPULATED PROTECTIVE ORDER - 9                                      SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                     Attorneys at Law
                                                                               1211 SW 5th Ave., Suite 1900
                                                                                   Portland, OR 97204
                                                                                 Telephone: 503-222-9981

     PDX\28624998.3.docx
             Case 2:20-cv-00880-TSZ Document 16 Filed 08/19/20 Page 10 of 10



 1
                                                EXHIBIT A
 2
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
              I, ____________________________________ [print or type full name], of
 4
     ____________________________________ [print or type full address], declare under penalty
 5
     of perjury that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Western District of Washington on [date]
 7
     in the case of ________________ [insert formal name of the case and the number and initials
 8
     assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9
     Stipulated Protective Order and I understand and acknowledge that failure to so comply could
10
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I
11
     will not disclose in any manner any information or item that is subject to this Stipulated
12
     Protective Order to any person or entity except in strict compliance with the provisions of this
13
     Order.
14
              I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
16
     Protective Order, even if such enforcement proceedings occur after termination of this action.
17

18
     Date:
19
     City and State where sworn and signed:
20
     Printed name:
21
     Signature:
22

23

24

25

26    STIPULATED PROTECTIVE ORDER - 10                                       SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                       Attorneys at Law
                                                                                 1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-222-9981

     PDX\28624998.3.docx
